Exhibit 10(i)

AMENDMENT NO. 1
TO
THE TORO COMPANY

DEFERRED COMPENSATION PLAN FOR OFFICERS

This revised and renamed Amendment No. 1 is made to The Toro Company Deferred
Compensation Plan for Officers, as previously amended and restated effective
September 19, 2002 (the “Plan”).  All defined terms shall have the meanings set
forth in the Plan.  This Amendment is effective January 1, 2005.  In no event
will this Amendment apply to any amounts earned and vested as of December 31,
2004.  All provisions of the Plan not amended by this Amendment shall remain in
full force and effect.

1.             Effective October 16, 2006, Section 5.2(c) shall be amended to
read as follows:

(c)                                  Change in Election of Method of Payment. 
An election of a method of payment will apply to all benefits payable to or on
behalf of a Participant under the Plan, including amounts deferred in prior
years and subject to a prior election.  A Participant may change the method of
payment by electing another method available under the Plan at any time up to
one year before the date of the Participant’s retirement from the Company;
provided, however, that effective January 1, 2008, a Participant may change his
or her election only one time after making an initial election.

2.             Effective November 30, 2006, Section 5.3(a) shall be amended to
read as follows:

(a)                                  Early Distributions.  Notwithstanding
Section 5.1, a Participant may irrevocably elect to receive a distribution of a
portion or all of the Participant’s Performance Share Units Account, Retained
Units Account and the vested portion of the Matching Units Account prior to the
Participant’s death, Disability or termination of employment, provided that only
benefits credited to an Account for at least two years may be paid.  The
election shall be made on a proper Deferral Election form not later than two
years prior to the year in which the early distribution is to begin.

3.             A new Section 10.8 shall be added as follows:

10.8        Section 409A

The Plan is intended to comply with Section 409A of the Code and any official
regulations or other guidance issued thereunder, to the extent Section 409A is
applicable to the Plan.  Notwithstanding any other provision of the Plan, the
Plan shall be interpreted, operated and administered in a manner consistent with
such intention, and shall be deemed to be amended (and any deferrals and
distributions thereunder shall be deemed to be modified) to the extent the
Company deems necessary to comply with Section 409A and any official regulations
or other guidance issued thereunder and to avoid (a) the


--------------------------------------------------------------------------------


predistribution inclusion in income of amounts deferred under the Plan and
(b) the imposition of any additional tax or interest with respect thereto.

*  *  *

The Company has caused this Amendment to be executed on the date indicated
below.

 

THE TORO COMPANY

 

 

 

 

 

 

 

 

 

Dated:

3/12/2007

 

By:

/s/ J. Lawrence McIntyre

 

 

Its: Vice President, Secretary and General Counsel

 


--------------------------------------------------------------------------------